         Case 1:21-cr-00138-LGS Document 14 Filed 03/19/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      March 19, 2021
BY ECF AND EMAIL
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. John D. McAfee and Jimmy G. Watson Jr., 21 Cr. 138 (LGS)

Dear Judge Schofield:

         Pursuant to the Court’s Orders of March 11 and 12, 2021 in this criminal commodities
fraud, securities fraud, wire fraud, and money laundering conspiracy prosecution, the Office of the
United States Attorney for the Southern District of New York (this “Office”) respectfully submits
this letter, with the consent of defendant Jimmy Gale Watson Jr. through his counsel, to advise the
Court that this Office and Watson through his counsel jointly propose the following schedule for
the production of discovery under Federal Rule of Criminal Procedure 16, the filing of pretrial
motions under Federal Rule of Criminal Procedure 12(b)(3), and dates for a status conference
before Your Honor:

Rule 16 Discovery: With respect to materials discoverable under Rule 16(a) 1 that are currently
in this Office’s possession, custody or control, this Office will produce such materials to defendant
Watson’s counsel 2 by June 18, 2021. Watson and his counsel will produce to this Office by July
17, 2021 any materials discoverable under Rule 16(b) that are currently in their possession, custody
or control. To the extent that any of the parties later discovers additional materials that are
discoverable under Rule 16, that party will promptly produce the additional materials to the other
parties in this case.




1
  With respect to materials required to be disclosed pursuant to Brady v. Maryland, 373 U.S. 83
(1963) and its progeny (“Brady materials”) other than purely impeachment materials governed by
Giglio v. United States, 405 U.S. 150 (1972) and its progeny (“Giglio materials”), this Office plans
to include any Brady materials known to (and in the possession, custody or control of) this Office
in the Rule 16 discovery materials that this Office will produce to Watson’s counsel by June 18,
2021.
2
  Watson’s co-defendant, John David McAfee, has been detained in Spain since October 2020 on
separate criminal tax charges filed by the United States Department of Justice’s Tax Division. This
Office is in the process of requesting that McAfee be extradited from Spain for criminal
prosecution in this case in the Southern District of New York.
          Case 1:21-cr-00138-LGS Document 14 Filed 03/19/21 Page 2 of 2

                                                                                           Page 2


Rule 12(b)(3) Motions: Watson will file any pretrial motions under Rule 12(b)(3) by August 16,
2021. This Office will respond by September 13, 2021. Watson will file any replies by September
27, 2021.

Status Conference: The parties request a status conference during the week of October 4, 2021.

       This Office and Watson expect that a schedule for any jury trial and related pretrial
submissions and disclosures (including any pretrial expert disclosures, Federal Rule of Evidence
404(b)(3) notices, exchanges of trial exhibits, witness disclosures, in limine motions, requests to
charge, and proposed voir dire instructions) will be set at or after the status conference.

        The Office also respectfully requests, with the consent of Watson through his counsel, that
the Court exclude time under the Speedy Trial Act through the date set for the status conference
pursuant to 18 U.S.C. § 3161(h)(6) because Watson is joined for trial with co-defendant McAfee,
as to whom Speedy Trial Act time has not begun to run and no motion for severance has been
granted, and pursuant to 18 U.S.C. § 3161(h)(7), in the interests of justice, to give Watson’s
counsel sufficient time to review discovery and prepare pretrial motions, and to permit the parties
to engage in discussions regarding a potential pretrial resolution of Watson’s case. The parties
respectfully submit that the ends of justice served by the granting of the requested continuance
outweigh the interests of the public and defendant Watson in a speedy trial.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney
                                             Southern District of New York

                                         By: ___/s________________________
                                            Samson Enzer / Elizabeth Hanft
                                            Assistant United States Attorneys
                                            212-637-2342 / -2334


cc: Arnold A. Spencer, Esq. (by email)
    Counsel for Defendant Jimmy G. Watson Jr.
